Case 20-34292 Document 72-3 Filed in TXSB on 09/15/21 Page 1 of 2

IM Gmai

Valuation
4 messages

Miriam Goott <mgoott@walkerandpatterson.com>

 

Miriam Goott <mgoott@walkerandpatterson.com> Thu, Feb 11, 2021 at 11:39 AM
To: Jay Dushkin <jay@jaydushkin.com>, Mark Finkelstein <mfinkelstein@smfadlaw.com>

In the past | worked with John Baumgariner at Stout to help me with valuations in bankruptcy. He just moved companies
and now works at Grant Thornton, LLP.

Two questions: 1) Is there someone else at Stout that you have worked with in the past that you would like for me to
contact; and 2) If not, do you have any problems with us reaching out to Grant Thornton to work directly with Mr.
Baumgarnter?

We are happy to work with Stout, but don't know anyone there. Let us know what you think. John knows what he is doing
and is familiar with bankruptcy Court. Let me know what you think.

Thanks,
Miriam

Mark Finkelstein <mfinkelstein@smfadlaw.com> Thu, Feb 11, 2021 at 1:20 PM
To: Miriam Goott <mgoott@walkerandpatterson.com>, Jay Dushkin <jay@jaydushkin.com>

| am checking and will let you know. Thanks.

Mark

Mark S. Finkelstein | SHANNON, MARTIN, FINKELSTEIN, ALVARADO & DUNNE, P.C.
1001 McKinney Street, Suite 1100 | Houston, TX 77002-6424

D: 713.646.5503 | C: 713.446.9804 | F: 713.752.0337 | E: mfinkelstein@smfadlaw.com

This communication (including attachments) is confidential and intended solely for the use of the individual or entity to which it is
addressed. It may also contain attorney-client or work-product privileged communications. If you are not the intended recipient,
any reproduction or distribution is strictly prohibited. Please reply to the sender if you received this message in error and delete this
message and any attachments. If you have questions, contact our Facilities Manager via e-mail: reception@smfadlaw.com or via
telephone: (800) 646-8480, Ext 502. You may view our website at www.smfadlaw.com

[Quoted text hidden]

Miriam Goott <mgoott@walkerandpatterson.com> Fri, Feb 12, 2021 at 11:04 AM
To: Mark Finkelstein <mfinkelstein@smfadlaw.com>
Cc: Jay Dushkin <jay@jaydushkin.com>, Christopher R Murray <christopher.murray@jmbllp.com>

Thanks, Mark. Any update from your client?

Miriam Goott

Walker & Patterson, P.C.
4815 Dacoma

Houston, TX 77092
713.956.5577
713.956.5570 fax
Case 20-34292 Document 72-3 Filed in TXSB on 09/15/21 Page 2 of 2
[Quoted text hidden]

Mark Finkelstein <MFinkelstein@smfadlaw.com> Mon, Feb 15, 2021 at 10:57 AM
To: Miriam Goott <mgoott@walkerandpatterson.com>
Cc: Jay Dushkin <jay@jaydushkin.com>, Christopher R Murray <christopher.murray@jmbllp.com>

Miriam,

At Stout, Vinmar would consider Mr. Shishir Khetan (tel 713 221 5119) or anyone he recommends to be
acceptable.

Additionally, at Grant Thornton, Mr. John Baumgartner would be acceptable.

Vinmar asks that I emphasize its view that in order for the valuation expert to be able to do a proper
valuation, Tricon would have to fully cooperate by providing audited financial statements for at least 2018,
2019 and 2020, provide their projections for 2021, and make available senior management to respond to
questions that the valuation expert may have.

Please send me the closing statement for the Covington Bridge sale, or at least identify the title company,
closing officer and date of closing.

Thank you.

[Quoted text hidden]
